TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00630-CV


Scott Colin Wright, Appellant

v.

Rosa Maria Delgado, Individually and as Next Friend of M.D. and D.D., Minor Children,
all with an Interest in the Estate of Jose Alfredo Delgado, Deceased;
Belinda Rojas Reyna, Individually, as Heir to the Estate of 
Marco Aurelio Rodriguez Delgado, and as Next Friend of Jose Marco Rodriguez Rojas and
Humberto Emiliano Rodriguez Rojas, along with Rogelio Manuel Rodriguez Galindo and
Alma Delia Delgado de Rodriguez; and Jose Antonio Tovar, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 204,713-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant and appellees have filed a joint motion to dismiss this appeal.  The joint
motion states that the parties have reached a settlement agreement and that the trial court has signed
a final judgment approving the settlement.  Accordingly, we grant the joint motion and dismiss the
appeal. (1) See Tex. R. App. P. 42.1(a).






						___________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   July 11, 2008
1.   Prior to the filing of the joint motion to dismiss, appellee Jose Antonio Tovar filed a
motion to dismiss himself from the proceedings.  We dismiss that motion as moot.